In consolidated proceedings pursuant to article 7 of the Real Property Tax Law to review assessments on real property, the appeal is from a judgment of the Supreme Court, Rockland County (Sullivan, J.), entered April 24, 1980, reducing the assessments for each of the years in issue. By stipulation dated May 29, 1981, the appeal with respect to the Continental Can Company property has been withdrawn. The appeal as to the Federal Paper Board Company, Inc., property is not affected by that stipulation. Judgment affirmed insofar as it relates to the Federal Paper Board *951Company property, without costs or disbursements. With respect to the Federal Paper Board Company property, we conclude that Special Term’s decision was amply supported by the record and that appellants have not established that the transaction in issue was not arm’s length, bona fide and entitled to the weight given it. We find no merit to appellants’ other contentions. Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.